808 So.2d 231 (2001)
ROYAL CARIBBEAN CRUISES, LTD., etc., Petitioner,
v.
Oscar SINCLAIR, Respondent.
No. 3D01-1804.
District Court of Appeal of Florida, Third District.
October 31, 2001.
*232 McIntosh, Sawran, Peltz and Cartaya, and Robert D. Peltz, Ft. Lauderdale, for petitioners.
Roy D. Wasson, Miami; Guilford & Rash, and David C. Rash, N. Miami Beach, for respondent.
Before GREEN, SHEVIN, and RAMIREZ, JJ.
PER CURIAM.
This is a petition for a writ of certiorari seeking review of a nonfinal order denying Royal Caribbean Cruises' motion to dismiss Count IV of Oscar Sinclair's multi-count personal injury complaint. Royal Caribbean Cruises relies upon Miami Physical Therapy Assocs., Inc. v. Savage, 632 So.2d 114 (Fla. 3d DCA 1994) to obtain certiorari review, arguing that Count IV is basically a medical malpractice count and that Sinclair failed to comply with the presuit requirements of Florida's Medical Malpractice Act. We deny the petition.
Generally, certiorari review does not lie to review the denial of a motion to dismiss. See Martin-Johnson, Inc. v. Savage, 509 So.2d 1097, 1099 (Fla.1987). The mere expense and inconvenience of litigation does not constitute harm sufficient to permit certiorari review, even if the order departs from the essential requirements of the law. Id. at 1100. Miami Physical Therapy involved the dismissal of the entire complaint, not merely one count of many, and this Court cautioned litigants that certiorari review would lie only in a very narrow context. Certiorari review was never intended as a vehicle to seek review of the denial of a motion to dismiss one count of a multi-count complaint where the defendant would continue to defend the other counts.
Certiorari denied.